    3:20-cv-01509-CMC         Date Filed 06/16/20     Entry Number 12         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

    Andres Glenn 1,                                        Civil Action No. 3:20-cv-1509-CMC
                              Plaintiff,
                  vs.
                                                                         ORDER
    Rosel the cook at twilite manner
    and Weza last name unnone,

                              Defendants.

          This matter is before the court on Plaintiff’s Complaint pursuant to 42 U.S.C. § 1983 filed

April 14, 2020. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02

(B)(2)(d), D.S.C., the matter was referred to United States Magistrate Judge Shiva V. Hodges for

pre-trial proceedings.     On March 9, 2020, the Magistrate Judge entered two orders, citing

deficiencies in Plaintiff’s Complaint and allowing an opportunity for amendment and directing

Plaintiff to provide proper service documents. ECF Nos. 3, 4. Plaintiff did not file a response.

On May 18, 2020, the Magistrate Judge issued a Report and Recommendation (“Report”)

recommending this matter be summarily dismissed without prejudice and without issuance and

service of process. ECF No.7. The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed to do so.

Plaintiff has failed to file a response, and the time to do so has expired.




1 Although Plaintiff listed a person identified as “Jean last name unnone” as an additional
plaintiff, there is no indication that this person consented to or was aware of inclusion on the
complaint, and there is no signature. Therefore, the court does not construe this person as a
plaintiff.
 3:20-cv-01509-CMC           Date Filed 06/16/20        Entry Number 12         Page 2 of 2




        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error and agrees with the Report’s recommendation

this matter should be dismissed. Plaintiff has failed to prosecute his case and has failed to establish

subject matter jurisdiction in the federal court. Accordingly, the court adopts the Report by

reference in this Order. This matter is dismissed without prejudice and without issuance and

service of process.

        IT IS SO ORDERED.
                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
June 16, 2020

                                                    2
